  Case 1:19-cr-00144-AKH Document 217 Filed 05/21/21 Page 1 of 1
          Case 1:19-cr-00144-AKH Document 38 Filed 07/23/19 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          ----- x
                                                                                        ,i
UNITED STATES OF AMERICA

           - v. -                                                                 SEALED ORDER

TARECK ZAIDAN EL AISSAMI MADDAH , et al .,                                        19 Cr . 144     (AKH)

                                                 Defendants .
              -    -   -    -    -   -   -   -    -   -   -   -   -   -   -   X


              IT IS HEREBY ORDERED that the July 25 ,                                         2019 conference

is adjourned until               ~-t..,.                      10 ) 'J,01)          T./ f 1111'i'l1
              IT       IS       FURTHER ORDERED that the time between July 25 ,

2019 and     St~           1
                                             \0 .z o \j           is excluded in the interest of

justice under the Speedy Trial Act , 18 U. S . C .                                  §   3161 (h) (7) (A) , and

in order to allow the defendants additional time to review the

voluminous discovery .                       The Court finds that the ends of justice

served by this exclusion of time outweigh the                                                interests of the

public and the defendants in a speedy trial .

SO ORDERED .

Dated :   New York , New York
          J u l y ~ ' 2019


                                                                                                   •
                                                 HONORAmir'.JIVK . HELLERSTEIN
                                                 United States District Judge
                                                 Southern District of New York
